DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Response to Arguments
2.	Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.
	In response to the argument (pg.7-8), regarding “before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key”:
	The particular limitation of the claim includes an open ended limitation of ‘or’ (“requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key”), where the claim broadly accepts one of the two features in the claim. The claim does not require both keyless signature and a value for the verification key but rather the limitation of requesting and receiving can either be the keyless signature or the value for the verification key. As such, Fischer teaching a value used to generate the public verification key would read on the claimed invention.
	As for Fischer, teaches “a value used to generate the public verification key” by way of a public key cryptography used to authenticate a message where a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature [Fischer: para 0099]. Preferably, when a transmitter wants to transmit a message to the receiver, the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. A private key and other information may be sent to the receiver beforehand or may be fixed in the algorithm. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key, or whether the signature was not created with the private key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function [Fischer: para 0100]. Accordingly, the “requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key” is “before providing the public verification key or a value used to generate the public verification key to a second device” a second algorithm using private and public keys is used to encrypt/decrypt the signature [Fischer: para 0099]. The private key and other information may be sent to the receiver (i.e. a second device) beforehand and the signed message with the MAC is then sent where the public key previously transmitted can check the signature [Fischer: para 0100]. The private key or other information may be the value (“value used to generate the public verification key”) sent beforehand that the transmitter is said to calculate a signature or MAC based on the message, signed with a HASH function. Innuendo, the limitation of a keyless signature (“requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key) is required, there includes a first keyless algorithm is used to generate a signature of the message, typically called a HASH function [Fischer: para 0099]. 

In response to the argument (pg.9-10), regarding Fischer’s public key not hashed and not provided to the receiver before being provided to the KSI infrastructure:
	The independent claims fails to require hashing the public key nor require providing to a KSI infrastructure. However, there is hashing the public key taught by Fischer where the transmitter calculates a signature (also called a MAC) based on the message, signed with a HASH function and sends the signed message together with the MAC to the receiver and a private/public key encryption algorithm is then applied on the signature that is output by the HASH function [Fischer: para 0100]. 
As discussed above, the claimed invention offers the options of requesting and receiving (in essence sending) a keyless signature from a keyless signature infrastructure for public verification key or a value of the public verification key. Thus, the claim for one option is to receive/send a keyless signature from (and not to) a keyless signature infrastructure and that the implementation of using a keyless algorithm represents a keyless signature infrastructure as necessary to achieve for a keyless signature. As explained above, Fischer’s invention includes a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature [Fischer: para 0099].  The private key and other information may be sent to the receiver (i.e. a second device) beforehand and the signed message with the MAC is then sent where the public key previously transmitted can check the signature [Fischer: para 0100]. Fischer similarly to the claimed invention of a keyless signature or a value is received prior to providing the public verification key or a value used to generate the public verification key, therefore reads on “before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer, et al. [US 20100191965]. 
As per claim 1:	Fischer, et al. teach a method of secure communication comprising:
generating, at least partially by a first device, an asymmetric key pair including a private signing key and a corresponding public verification key; [Fischer : 0098; In public key encryption, a message is kept secret from anyone not possessing a specific private key. In a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key; [Fischer : 0099; a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature]
providing the KSI signature and (a) the public verification key or (b) the value used to generate the public verification key to the second device; and [Fischer : 0100; the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function. This authentication scheme is shown in FIG. 9. Thus, the KSI signature and the public verification key may broadly be the private/public key applied on the signature being provided with the signed message]
communicating a first message to the second device, the first message signed using the private signing key. [Fischer : 0098; in a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
Claim 2: Fischer : 0098, 0108-0109 (messages include LTE RRC connection request message and RRC message); discussing the method of claim 1, further comprising before communicating the first message, receiving a second message from the second device indicating that the KSI signature is verified and wherein communicating the first message includes only communicating the first message after receiving the second message from the second device.
Claim 3: Fischer : 0109 (signature also as MAC-I comprises an RRC message – refer to 0100); discussing the method of claim 2, further comprising requesting and receiving a second keyless signature from the KSI for the second message and verifying the second message based on the second keyless signature.
Claim 4: Fischer : 0065; discussing the method of claim 1, further comprising: before communicating the first message to the second device, receiving a second message from the second device indicating that the KSI signature is not verified.
Claim 5: Fischer : 0112 (signature also as MAC-I comprises an RRC message – refer to 0109); discussing the method of claim 4, further comprising re-sending the KSI signature in response to receiving the second message from the second device.
Claim 6: Fischer : 0106, 0113; discussing the method of claim 4, further comprising in response to receiving the second message from the second device: generating a new asymmetric key pair including a new public verification key and a new private signing key; before providing the new public verification key to a second device, requesting and receiving a keyless signature infrastructure (KSI) signature for the new public verification key; and providing the new public verification key and the KSI signature to the second device.
Claim 7: Fischer : 0107, 0110; discussing the method of claim 2, further comprising operating without capability to communicate with a KSI that issued the KSI signature after receiving the second message indicating the KSI signature is verified.
Claim 8: Fischer : 0110-0113; discussing the method of claim 7, further comprising: while operating without the capability to communicate with the KSI, collecting data; restoring the capability to communicate with the KSI; and signing the data collected while operating without the capability to communicate with the KSI with a second KSI signature.
Claim 9: Fischer : 0112; discussing the method of claim 8, further comprising stripping PKE signatures from the data before signing the data.
As per claim 10:	Fischer, et al. teach a non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for secure communication, the operations comprising: 
generating, at least partially by a first device, an asymmetric key pair including a private signing key and a corresponding public verification key; [Fischer : 0098; In public key encryption, a message is kept secret from anyone not possessing a specific private key. In a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key; [Fischer : 0099; a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature]
providing the KSI signature and (a) the public verification key or (b) the value used to generate the public verification key to the second device; and [Fischer : 0100; the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function. This authentication scheme is shown in FIG. 9. Thus, the KSI signature and the public verification key may broadly be the private/public key applied on the signature being provided with the signed message] 
communicating a first message to the second device, the first message signed using the private signing key. [Fischer : 0098; in a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
Claim 11: Fischer : 0098, 0108-0109 (messages include LTE RRC connection request message and RRC message); discussing the non-transitory machine-readable medium of claim 10, wherein the operations further comprise before communicating the first message, receiving a second message from the second device indicating that the KSI signature is verified and wherein communicating the first message includes only communicating the first message after receiving the second message from the second device.
Claim 12: Fischer : 0109 (signature also as MAC-I comprises an RRC message – refer to 0100); discussing the non-transitory machine-readable medium of claim 11, wherein the operations further comprise requesting and receiving a second keyless signature from the KSI for the second message and verifying the second message based on the second keyless signature.
Claim 13: Fischer : 0065; discussing the non-transitory machine-readable medium of claim 10, wherein the operations further comprise, before communicating the first message to the second device, receiving a second message from the second device indicating that the KSI signature is not verified.
Claim 14: Fischer : 0112 (signature also as MAC-I comprises an RRC message – refer to 0109); discussing the non-transitory machine-readable medium of claim 13, wherein the operations further comprise re-sending the KSI signature in response to receiving the second message from the second device.
Claim 15: Fischer : 0106, 0113; discussing the non-transitory machine-readable medium of claim 13, wherein the operations further comprise, in response to receiving the second message from the second device generating a new asymmetric key pair including a new public verification key and a new private signing key, before providing the new public verification key to a second device, requesting and receiving a keyless signature infrastructure (KSI) signature for the new public verification key, and providing the new public verification key and the KSI signature to the second device.
As per claim 16:	Fischer, et al. teach a system comprising: 
processing circuitry; and [Fischer : 0116]
a memory coupled to the processing circuitry and including instructions stored thereon that, when executed by the processing circuitry, cause the processing circuitry to perform operations for secure data communication [Fischer: 0117], the operations comprising: 
generating, at least partially by a first device, an asymmetric key pair including a private signing key and a corresponding public verification key; [Fischer : 0098; In public key encryption, a message is kept secret from anyone not possessing a specific private key. In a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key] 
before providing the public verification key or a value used to generate the public verification key to a second device, requesting and receiving a keyless signature from a keyless signature infrastructure (KSI) for the public verification key or a value used to generate the public verification key; [Fischer : 0099; a two-step approach is implemented for authentication, where a first keyless algorithm is used to generate a signature of the message, typically called a HASH function, and a second algorithm using private and public keys is used to encrypt/decrypt the signature]
providing the KSI signature and (a) the public verification key or (b) the value used to generate the public verification key to the second device; and [Fischer : 0100; the transmitter will calculate a signature (also called a MAC) based on the message, signed with a HASH function. The transmitter then sends the signed message together with the MAC to the receiver. Using the public key previously transmitted by the transmitter, the receiver can then check whether the signature was created with a private key related to the public key. A private/public key encryption algorithm is then applied on the signature that is output by the HASH function. This authentication scheme is shown in FIG. 9. Thus, the KSI signature and the public verification key may broadly be the private/public key applied on the signature being provided with the signed message] 
communicating a first message to the second device, the first message signed using the private signing key. [Fischer : 0098; in a public key digital signature, anyone is allowed to verify whether a message was created with a specific private key]
Claim 17: Fischer : 0098, 0108-0109 (messages include LTE RRC connection request message and RRC message); discussing the system of claim 16, wherein the operations further comprise, before communicating the first message, receiving a second message from the second device indicating that the KSI signature is verified and wherein communicating the first message includes only communicating the first message after receiving the second message from the second device.
Claim 18: Fischer : 0107, 0110; discussing the system of claim 17, further comprising operating without capability to communicate with a KSI that issued the KSI signature after receiving the second message indicating the KSI signature is verified.
Claim 19: Fischer : 0110-0113; discussing the system of claim 18, wherein the operations further comprise: while operating without the capability to communicate with the KSI, collecting data; restoring the capability to communicate with the KSI; and signing the data collected while operating without the capability to communicate with the KSI with a second KSI signature.
Claim 20: Fischer : 0112; discussing the system of claim 19, wherein the operations further comprise stripping PKE signatures from the data before signing the data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435